Citation Nr: 1037787	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected right knee instability.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected traumatic arthritis, right knee, 
with limitation of motion.

3.  Entitlement to an effective date prior to August 17, 2007, 
for a 20 percent rating for right knee instability.  

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1973, and 
from August 1978 to May 1980.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which increased the rating for instability of the right 
knee to 20 percent, effective from August 2007.  In that rating 
action the RO characterized the Veteran's service-connected 
disability as traumatic arthritis, right knee, post surgery with 
instability, weakness, fatigue, and limitation of motion.  

In his March 2008 notice of disagreement, the Veteran asserted 
that both a higher rating and an earlier effective date are 
warranted.  In a February 2009 rating decision, the RO assigned a 
separate 10 percent evaluation for traumatic arthritis of the 
right knee with limitation of motion, effective August 2007.  The 
Veteran disagreed with the evaluation assigned to his service-
connected right knee disability and the Board has characterized 
the issues on appeal as noted on the title page. 

The Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) August 2010.  A transcript of that hearing is 
associated with the claims file. 

During the hearing, the Veteran reported that he has a back 
disability which is aggravated by his service-connected knee 
instability.  He also reported that he has painful scars as a 
result of surgeries of his knee.   

The issues of service connection for scars of the right 
knee and for a back disability secondary to right knee 
instability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if anything 
further is required.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking an increased rating for 
service-connected right knee disability.  The record reflects 
that he underwent surgery for this condition in April 2010, 
subsequent to his most recent VA examination.  Thus, the Board 
does not have a full picture of his current level of disability 
in this regard.  A remand is required to afford the Veteran a VA 
examination.  

The issue of an earlier effective date for an increased rating is 
inextricably intertwined with the increased rating claim itself.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Any Board action on the effective 
date claim would be premature at this time.  Hence, a remand of 
this matter is warranted, as well.

During the Veterans Board hearing, he reported that his service-
connected knee disability interferes with his ability to work.  
This contention appears to raise the question of entitlement to 
an extraschedular rating.  Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008).  

Additionally, the United States Court of appeals for Veterans 
Claims (Court) has held that TDIU is an element of all appeals of 
an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2009).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran is 
currently service-connected for right knee instability, evaluated 
as 20 percent disabling, and right knee arthritis, evaluated as 
10 percent disabling.  He has reported that he is unemployed due 
in large part to his knee disability.  Furthermore, in the case 
of a claim for TDIU, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

On remand, the effect of the Veteran's service-connected 
disabilities on his ability to work should be addressed in the 
medical examination.  When the RO concludes development, TDIU, 
including schedular and extraschedular consideration, must be 
adjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the current severity 
of his right knee disabilities.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  

a.	The examiner should conduct a thorough 
examination of the right knee, to 
include range of motion studies and 
other diagnostic tests as appropriate, 
and provide a diagnosis for any 
pathology found.  Manifestations of the 
right knee disability (particularly 
range of motion and any instability 
present) and any related symptomatology 
should be described in detail.  

b.	The examiner should describe the 
effects, if any, of the Veteran's 
service-connected right knee 
disabilities on his ability to work, and 
provide an opinion as to whether it is 
at least as likely as not that the 
Veteran is unable to secure and follow a 
substantially gainful occupation by 
reason of his service-connected 
disabilities.  

The examiner should provide a clear 
rationale for each conclusion reached and 
cite the evidence relied upon or rejected 
in forming an opinion.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


